                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                             Case No. 19-CR-0592 WJ

                               Plaintiff,

v.

RICK BENAVIDEZ,
DAMIAN MARON,
                                Defendants.



            RICK BENAVIDEZ’ EXHIBIT/MEMORANDUM IN SUPPORT
           OF THE UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
         AND HAVE NEW CJA COUNSEL APPOINTED FOR MR. BENAVIDEZ

       COMES NOW, Defendant RICK BENAVIDEZ, on his own accord and respectfully

requests that the Court consider the attached Memorandum, Exhibit “A”, provided to his current

legal counsel in support of his Motion for the appointment of new counsel filed on November 15,

2019 (Doc. 56).

                                    Respectfully Submitted,
                                    BURGESS & PORTER LLC

                                    By:         /s/ Barrett G. Porter
                                              Barrett G. Porter / Susan Burgess-Farrell
                                              Burgess & Porter Law
                                              400 Gold Avenue, SW, Suite 910
                                              Albuquerque, New Mexico 87102
                                              (505) 433-5545
                                              Attorney for Defendant Rick Benavidez


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 11-26-19, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means,

as more fully reflected on the Notice of Electronic Filing:

 Paul Schied & Sean Sullivan                          Ahmad Asssed
 U.S. Attorney’s Office                               818 5th Street, NW
 District of New Mexico                               Albuquerque, NM 87102
 P.O. Box 607                                         Email: ahmad@assedlaw.com
 Albuquerque, New Mexico 87103


                                                         /s/ Barrett (Barry) G. Porter
                                                       BURGESS AND PORTER LLC




                                                  2
EXHIBIT "A"
